DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on October 8, 2020.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-18 are allowed because none of the prior art of record discloses or 
suggests feeding the infeed current into the electrical supply grid in a voltage-impressing manner, wherein the inverter is configured to adjust the infeed current to counteract a deviation of the grid voltage from a voltage setpoint value, wherein:  the active rectifier has a lower current limit operative to, in response to a change in an amplitude or phase of the grid voltage, limit a drop in the rectified current to protect the generator, the lower current limit is set and changed based on an operating point of the wind power installation, and the chopper circuit is controlled to divert the excess energy arising in the direct voltage intermediate circuit or a portion of the excess energy arising in the direct voltage intermediate circuit in response to current limiting of the active rectifier, in combination with the remaining claimed features.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent of Wagoner et al. (8,664,788) discloses a method and system for operating a wind turbine, comprising a generator, a rectifier, a direct voltage intermediate circuit, a chopper circuit, and an inverter.                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836